Case 8:19-cv-01422-JLS-JDE Document 34 Filed 12/14/20 Page 1 of 1 Page ID #:725

                     UNITED STATES COURT OF APPEALS
                                                                     FILED
                            FOR THE NINTH CIRCUIT
                                                                     DEC 14 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




  HUGH NGUYEN; et al.,                          No. 20-55873

                Plaintiffs - Appellants,
                                                D.C. No. 8:19-cv-01422-JLS-JDE
    v.                                          U.S. District Court for Central
                                                California, Santa Ana
  TESLA, INC., a Delaware corporation,
  DBA Tesla Motors, Inc.,                       MANDATE

                Defendant - Appellee.


         The judgment of this Court, entered November 20, 2020, takes effect this

 date.

         This constitutes the formal mandate of this Court issued pursuant to Rule

 41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Quy Le
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
